Citation Nr: 0114117	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  98-06 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of overpayment of improved disability 
pension benefits in the amount of $399.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision by the 
Committee on Waivers and Compromises (Committee) at the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In October 1999 the Board remanded the case to the RO for 
additional development.

The Board notes the veteran has not challenged the amount of 
overpayment created; therefore, this decision is limited to 
the issue of entitlement to waiver as listed on the title 
page.  But see Schaper v. Derwinski, 1 Vet. App. 430, 437 
(1991); 38 C.F.R. § 1.911(c)(1) (2000).

Review of the evidentiary record indicates that the assessed 
overpayment in question has been recouped.  Nevertheless, in 
accordance with Franklin v. Brown, 5 Vet. App. 190 (1993), 
the Board will consider the entire overpayment in the 
currently calculated amount of $399.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and the claimant 
has been adequately notified of the efforts taken to obtain 
relevant records and of the future action to be taken by VA.  

2.  In January 1997 the veteran reported he had unreimbursed 
medical expenses including an amount for Medicare payments.  
The veteran certified that information provided in the report 
was true.

3.  In April 1997 the RO proposed to amend the veteran's 
monthly benefit payments and notified him that his VA 
benefits included an adjustment for Medicare payments but 
that information had been received indicating he was not 
making these payments himself.

4.  The veteran's nonservice-connected disability pension 
award was subsequently retroactively amended creating an 
overpayment in the amount of $399.

5.  The veteran did not commit fraud, misrepresentation, or 
bad faith in the creation of the overpayment.

6.  The veteran was at fault in the creation of the debt in 
that he submitted an erroneous report listing an amount for 
Medicare payments as an unreimbursed medical expense.  VA was 
not at fault in the creation of the debt.

7.  Waiver of the assessed overpayment would result in unfair 
enrichment to the veteran.

8.  Recovery of the assessed overpayment would not deprive 
the veteran of basic necessities.

9.  Denial of waiver would not defeat the purpose of the 
award of VA benefits.

10.  There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the benefits received.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of nonservice-connected 
disability pension benefits in the amount of $399 would not 
be contrary to the principles of equity and good conscience.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 1.963, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

The revised duty to assist requires VA to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, to make reasonable efforts 
to obtain relevant records adequately identified and 
authorized by the claimant, to notify the claimant of the 
efforts taken to obtain those records, to describe further 
action to be taken by VA, and to make continued efforts to 
obtain records from a federal government department or agency 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile. 

Based upon a comprehensive review of the evidence of record, 
the Board finds VA has made reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate his 
claim.  The Board further finds that the RO's January 2000 
correspondence and that the statements of the case adequately 
notified him of the efforts taken to obtain relevant records 
and of the future action to be taken by VA.  Therefore, the 
Board finds VA has met the notice and duty to assist 
provisions contained in the new law.  In light of the notice 
and development action provided in this case, the Board finds 
it would not be prejudicial to the claimant to issue a 
decision at this time.  But see Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Background

In December 1987 the RO granted entitlement to nonservice-
connected disability pension benefits.  It was noted that the 
veteran had permanent and total disabilities including status 
post lumbar laminectomy at L4-5 with diskectomy, rated 40 
percent disabling, neurogenic bowel, rated 30 percent 
disabling, neurogenic bladder, rated 20 percent disabling, 
and hypertension, rated 10 percent disabling, and other 
nonservice-connected disabilities including varicose veins, 
acne vulgaris, and paranoid schizophrenia, rated 0 percent 
disabling.  

VA medical records include a May 1991 social worker's 
recommendation that the veteran be granted humanitarian 
extended care.  It was noted that the veteran lived with his 
mother and contributed to the payment of household expenses 
and that his monthly income was $594 and his monthly expenses 
excluding medication expenses were $567.  A December 1991 
report noted extended humanitarian care had been approved.  A 
February 1992 psychiatric report noted a diagnosis of mild 
bipolar disorder but found the veteran was fairly competent 
to manage his finances.

In August 1993 the veteran submitted a VA Form 21-0515, 
Improved Pension Eligibility Verification Report, indicating 
he inherited a small home when his mother died in August 
1992.  He estimated his equity in the house as $20,000.

Subsequently, the veteran's service representative notified 
the RO that the veteran was scheduled to begin receiving 
Department of Health and Human Services, Social Security 
Administration (SSA) payments effective from September 1995.  
SSA correspondence dated in September 1995 was submitted 
indicating a monthly Medicare premium would be deduction from 
his payments.

In correspondence dated in September 1995 the RO notified the 
veteran that immediate notice was required in the event of 
any change in income.

In a January 1996 financial status report the veteran listed 
total monthly net income of $690 and average monthly expenses 
of $1,102.  He reported monthly expenses including $269 for 
rent or mortgage payments, $300 for food, $200 for utilities 
and heat, $60 for telephone, $85 for insurance, $104 for 
clothing, and $84 for monthly payments on installment 
payments or other debts.  He listed an unpaid balance of bank 
debt in the amount of $4,900 for living expenses and reported 
assets including cash in bank of $490, cash in hand of $24, 
furniture and household goods of $2,000, and a 1975 
automobile with an estimated value of $500.  He noted his 
monthly budget deficit of $412 was funded through the 
assistance of his friends.

In April 1996 the Committee granted entitlement to waiver of 
recovery of overpayment of VA nonservice-connected pension 
benefits in the amount of $560 based upon undue financial 
hardship.  It was noted that the overpayment had been created 
as a result of an adjustment due to the receipt of SSA 
payments.

In January 1997 the veteran reported he had unreimbursed 
medical expenses including an amount for Medicare payments.  
The veteran certified that information provided in the report 
application was true.

In April 1997 the RO proposed to amend the veteran's monthly 
benefit payments and notified him that his VA benefits 
included an adjustment for Medicare payments but that 
information had been received indicating he was not making 
these payments himself.

In June 1997 the veteran's nonservice-connected disability 
pension award was retroactively amended creating an 
overpayment in the amount of $399.  The RO noted that 
information had been received from the Social Security 
Administration indicating that he was in receipt of monthly 
benefits of $660 and that the Medicare deduction had been 
removed from his total Social Security award. 

In a July 1997 financial status report the veteran listed 
total monthly net income of $707 and average monthly expenses 
of $1,435.  He reported monthly expenses including $269 for 
rent or mortgage payments, $350 for food, $191 for utilities 
and heat, $23 for property taxes, $30 for home insurance, $40 
for automotive expenses, $100 for automotive upkeep, and $432 
for monthly payments on installment payments or other debts.  
He listed an unpaid balance of credit card debt in the amount 
of $19,448 and reported assets including cash in bank of 
$1,400, a 1975 automobile with an estimated value of $500, 
and real estate with an estimated resale value of $41,000.  

In September 1997 the Committee found waiver was not 
precluded because of fraud, misrepresentation, or bad faith.  
Entitlement to waiver was denied, however, because of the 
veteran's fault in the creation of the overpayment and 
because the evidence of record did not demonstrate repayment 
would cause financial hardship.

In his notice of disagreement the veteran stated, in essence, 
that the erroneous report of his Medicare payment as an 
unreimbursed medical expense occurred because he relied upon 
a county veterans service officer to complete the appropriate 
VA forms.  He also stated that he had incurred greater credit 
card debt to make payments on his monthly credit card 
installment debt.  He reported that he was financially 
destitute and that he was considering bankruptcy.  

In a September 1997 financial status report the veteran 
listed total monthly net income of $707 and average monthly 
expenses of $1,516.  He reported monthly expenses including 
$269 for rent or mortgage payments, $300 for food, $131.18 
for utilities and heat, $33.75 for cable television, $50 for 
automobile and home insurance, $100 for automotive expenses, 
$30 for water and garbage, and $602 for monthly payments on 
installment payments or other debts.  He listed an unpaid 
balance of credit card debt in the amount of $19,448 and 
reported assets including cash in bank of $641, cash on hand 
of $40, a 1975 automobile with an estimated value of $1,200, 
furniture of $1,200, and real estate with an estimated resale 
value of $36,000.  He submitted credit card statements 
indicating a balance due of $18,062.81 for purchases and cash 
advances with no outstanding past due amounts.

In April 1998 a statement of the case was issued which 
notified the veteran of the evidence, laws, and regulations 
considered in the denial of his claim.  It was noted that 
waiver had been denied because of the veteran's fault in the 
creation of the debt and because the evidence did not 
demonstrate collection would cause financial hardship.

In his substantive appeal the veteran reiterated his claim 
that repayment would cause financial hardship.  He stated 
that he had been accepting new credit card debt to make his 
monthly installment payments and that he had refinanced his 
home to pay his patent attorney to obtain the rights to a 
modern shipbuilding technique to improve national security.  

In October 1999 the Board remanded the case to the RO for 
additional development.

In a January 2000 financial status report the veteran listed 
total monthly net income of $749 and average monthly expenses 
of $749.  He reported monthly expenses including $395 for 
rent or mortgage payments, $40 for food, $140 for utilities 
and heat, $50 for automobile insurance, $60 for property tax 
and insurance, $44 for "Lawn-clothing-Haircut," and $20 for 
cable television.  He noted he had stopped making monthly 
payments on installment payments or other debts in March 
1999.  He reported assets including cash in bank of $113, 
cash on hand of $3.50, a 1975 automobile with an estimated 
value of $500, and real estate with an estimated resale value 
of $45,000.  He reported he also had outstanding debts for 
automobile insurance and property taxes and feared he would 
lose his home.

The veteran also submitted a copy of correspondence dated in 
March 1999, presumably sent to credit card and collection 
companies, reporting total monthly income of $731 and monthly 
expenses including $395 for rent or mortgage payments, $60 
for property tax and insurance, $50 for automobile insurance 
and upkeep, $140 for utilities, $35 for cable television, $44 
for haircuts, lawn service, and clothing, and $7 for food.  
He stated that with their credit cards he had "robbed Peter 
to pay Paul and [he] lived like a King."

In correspondence dated in January 2000 the veteran reported 
his county veterans service officer had refused to take 
responsibility for the error that had caused the overpayment.  
He also reported that the county social services department 
had paid to have his electricity turned back on, that he 
received most of his food from local churches, that his home 
had plumbing and air conditioning problems, that he feared 
losing his home because of his inability to pay his property 
taxes, and that he had not paid his automobile insurance.

Subsequently in January 2000 the RO notified the veteran that 
his case had been remanded for additional development.  An 
audit was provided and the RO requested the veteran submit 
documentation demonstrating a property tax delinquency and 
current information indicating the current status of his 
credit card debt.  

In response the veteran submitted credit card statements 
indicating a balance due of $56,909.  The documents included 
correspondence stating some of the veteran's outstanding 
debts had been charged off as bad debt and referred for 
collection.  

In correspondence dated in April 2000, May 2000, and August 
2000 the veteran reiterated his claims.  In correspondence 
dated in July 2000 he reported that he had not known that the 
State of Florida had been paying his Medicare premiums and 
reiterated his claim that recovery of the VA overpayment 
would cause financial hardship.  He stated that the $399 VA 
had withheld from his benefits to recover the debt should be 
repaid to him for humanitarian reasons.

A February 2001 VA memorandum noted the veteran's overpayment 
had been collected.

Analysis

VA law provides that recovery of overpayments of any benefits 
shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.963(a) (2000).  
The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1)  Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3)  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5)  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation. 

See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) (2000).

The Committee has determined that the indebtedness in this 
case did not result from fraud, misrepresentation or bad 
faith on the veteran's part, any of which would constitute a 
legal bar to granting the requested waiver.  See 38 U.S.C.A. 
§ 5302.  The Board concurs, however, before recovery of 
indebtedness can be waived, it must also be shown that it 
would be against the principles of equity and good conscience 
to require the veteran to repay the debt to the government.  
38 C.F.R. §§ 1.963, 1.965.

Based on the evidence of record, the Board finds recovery of 
the overpayment would not be against the principles of equity 
and good conscience.  The record in this case shows the 
veteran was at fault in the creation of the debt in that he 
submitted an erroneous report listing an amount for Medicare 
payments as an unreimbursed medical expense.  Although he may 
have relied upon a county service officer to complete the 
January 1997 report, the document bears his signature 
certifying that the information was correct.  The evidence 
does not show VA was in any way at fault in the creation of 
the debt.  The Board notes, however, that balance of fault is 
but one of the factors for consideration in determining 
entitlement to waiver.

The Board also finds that waiver of recovery would constitute 
unjust enrichment by creating an unfair gain to the veteran 
because he would be allowed to retain funds to which he was 
not entitled.  The evidence demonstrates the veteran's 
pension award was adjusted, in essence, to compensation him 
for his claimed unreimbursed Medicare deduction and that 
because the State of Florida actually paid that expense the 
veteran was paid more than he was entitled.  

The Board notes that VA memoranda and the veteran's July 2000 
correspondence demonstrate the overpayment has been repaid.  
Therefore, the determinative issue is whether the repayment 
has caused a financial hardship.  The Board finds that based 
upon the evidence of record repayment did not deprive the 
veteran of basic necessities.  

Although the veteran has submitted evidence indicative of 
severe financial problems, the recovery of the $399 VA 
overpayment is insignificant in comparison to the 
approximately $50,000 in credit card and installment contract 
debt the veteran accumulated during the course of this 
appeal.  In fact, it appears the veteran, according to his 
own statement, lived extravagantly in this period.  The Board 
finds the veteran's acceptance of additional credit card debt 
was not the result of the recovery of the $399 VA 
overpayment. 

The Board also notes that the veteran stated he stopped 
making any payments on his installment debts in March 1999 
and that statements he submitted indicate he used very little 
of the acquired funds to pay off his credit card and 
installment contract debts.  The Board finds the veteran's 
assertion that he acquired debts to augment his normal living 
expenses and to pay off other creditors is unpersuasive and 
that his report of current assets is inconsistent with the 
economic benefit he received from his credit card abuse.  The 
Board must conclude, therefore, that the evidence as to the 
veteran's reported financial status does not demonstrate that 
undue financial hardship resulted from the recovery of 
overpayment.  

The Board also finds that collection of the debt would not 
defeat the purpose of paying benefits by nullifying the 
objective for which the benefits were intended.  In fact, the 
record in this case shows the debt has been repaid and does 
not reflect that the objective of VA benefit payments was 
nullified by the collection of this debt.  The objective of 
VA nonservice-connected pension benefits were to supplement 
the veteran's income to an amount allowable by law; however, 
as noted above, the veteran apparently lived extravagantly 
during the time in which his overpayment was recovered.

The Board finds there is no indication that reliance on the 
overpaid benefits resulted in the veteran's relinquishment of 
a valuable right or the incurrence of a legal obligation.  
The Board has determined, therefore, after weighing all the 
evidence of record that recovery of the overpayment would not 
be against equity and good conscience.  The veteran's fault 
in the creation of the debt and his unjust enrichment 
outweigh any possible financial hardship that may have 
resulted in the repayment.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 

(1990).  In this case, the Board finds the preponderance of 
the evidence is against the claim for entitlement to waiver 
of the assessed overpayment.


ORDER

Entitlement to waiver of recovery of an overpayment of 
disability pension benefits in the amount of $399 is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

